IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,114



                          EX PARTE JAMES R. HIATT, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 2006-CR-2741-W2 IN THE 144 TH DISTRICT COURT
                          FROM BEXAR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts of

aggravated sexual assault, sentenced to sixty years’ imprisonment on each count, and five counts of

indecency with a child, sentenced to twenty years’ imprisonment on each count. The Fourth Court

of Appeals dismissed his appeal for want of jurisdiction due to an untimely filed notice of appeal.

Hiatt v. State, No. 04-08-685-CR (Tex. App.–San Antonio, delivered October 8, 2008).

        Applicant contends that his counsel rendered ineffective assistance because she failed to
                                                                                                       2

timely file a notice of appeal.

       The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 2006-CR-2741 from the 144th Judicial District Court of Bexar

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: March 11, 2009
Do Not Publish